DETAILED ACTION
This action is in response to the After-Final Consideration Pilot (AFCP 2.0) request filed 8 February 2021.
Proposed claim 8 is cancelled.
Proposed claims 2-7, 9-14, and 15-19 are previously presented.
Proposed claims 1, 14, and 20-21 are currently amended.
The claims of record (claims 1-7 and 9-21) filed 11 September 2020) are rejected as presented in the Office Action filed 31 December 2020).
Proposed claims 1-7 and 9-21 are being consider under the AFCP 2.0 program.

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Arguments
Applicant (p9:¶1):
None of the proposed combinations teach or suggest at least "correlating a SRIOV virtual function of the adapter to the operating system as a non-SR-IOV function of a PCI multi-function device when the adapter is configured in the SR-IOV enabled mode by identifying the SR-IOV virtual function with a function number within a range of function numbers for non-SR-IOV functions," as recited in the claims. Notably, Brown merely teaches a virtualization layer that acts as a proxy between system images and physical PCle endpoints (see Brown at ,m [0037]-[0039]), and Fan merely teaches an SR-IOV capable PCI device that can operate in a 
Examiner’s response:
Note: Hereinafter, references to “Office Action” by the examiner are to the Office Action filed 31 December 2020.
The examiner agrees. In particular, Fan discusses management of the configuration spaces of the devices and management of the spaces to allow for SR-IOV devices to be presented as non-SR-IOV devices (see Office Action at page 9).
However upon further consideration of the prior art of record, the Brinkman disclosure (US 20110016235 A1, reference E on the PTO-892 filed 27 September 2018) has been found to also address the problem of presenting an SR-IOV device as a legacy device for a legacy host, see for example [0002], describing the problem, and [0006] ,characterizing the solution as “What is disclosed is a system for transforming a single root input/output virtualization (SR-IOV) function so that it appears as a legacy function. The system includes a switch platform coupled between a legacy host and a SR-IOVenabled device.” Part of this solution is the translation between the legacy host’s bus/device/function number for a legacy device and the end device’s bus/device/function number, see figs 4A-4C and fig 5, and [0029]-[0032] ([0029] describes translation in one direction while [0031] describes the translation in the other direction.
Accordingly in view of the finding of subject matter related to that of the newly added limitations, although the amended claims would overcome the rejection, further search and consideration will be necessary.


Conclusion
The proposed claims do not materially reduce or simplify issues for appeal and will not be entered.
If entered, the claims will require further search and consideration in view of related subject matter found in the prior art.
The claims of record stand rejected as presented in the Office Action filed 31 December 2020.
PTO-2323 and PTO-413 are attached.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT S BROCK whose telephone number is (571)270-3052. The examiner can normally be reached on Monday-Friday 6:30am-3pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Omar Fernandez Rivas, can be reached on (571)272-2589. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR 
	
/R.S.B./Examiner, Art Unit 2128                                                                                                                                                                                                        
/OMAR F FERNANDEZ RIVAS/Supervisory Patent Examiner, Art Unit 2128